              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00110-MR


ROGER EDWARDS,                  )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU BUCHANAN, et al.,           )                     ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court sua sponte.

     The pro se incarcerated Plaintiff filed this lawsuit pursuant to 42 U.S.C.

§ 1983 based on an incident that allegedly occurred at the Mountain View

Correctional Institution. [Doc. 1]. The Amended Complaint survived initial

review as to Defendant Buchanan, a current or former employee of the North

Carolina Department of Public Safety. [Doc. 13]. As such, the Plaintiff will

be given the opportunity to request the appointment of North Carolina

Prisoner Legal Services (“NCPLS”) to assist him with discovery.          If the

Plaintiff wishes to request NCPLS’s appointment in this matter, he must

complete and return the enclosed form within fourteen (14) days of this

Order.
     IT IS THEREFORE ORDERED that the Clerk shall mail Plaintiff an

Opt-In/ Opt-Out form pursuant to the Standing Order in Misc. Case No. 3:19-

mc-00060-FDW. If the Plaintiff wishes to request the appointment of NCPLS

in this matter, he must return the completed form to the Court within fourteen

(14) days of this Order.

     IT IS SO ORDERED.




                                      2
